Pee Curiam.
Appeal of contestants from an order of the district court of Hennepin county, dismissing the proceedings and declaring the eontestee duly nominated as the Republican candidate for the office of representative from the Fortieth legislative district.
Charles S. Cairns and Frank E. Nimocks were rival candidates for the office at the primary election, where Nimocks received a majority of the votes, and was declared the nominee. The contestants, residents of the legislative district, petitioned the district court for its judgment annulling the nomination of Nimocks and pronouncing that Cairns had been nominated, alleging violations of the Corrupt Practices Act (Laws 1912, p. 23, c. 3). Contestee answered, and the case *539was heard upon oral evidence. The trial court made findings of fact in favor of the contestee as to each of the alleged violations.
Conceding, but not deciding, that the order is appealable, we have reached the conclusion that the findings of the trial court should not be disturbed. If this court has any jurisdiction at all over this proceeding, it is not that of a trial court. It is for us to reverse the order appealed from only when satisfied that the findings are manifestly and palpably against the weight of the evidence. Whether the publication of Exhibit C was intended to deceive the voters into the belief that it was a sheet from the Minneapolis Journal was a question of fact, and we think, assuming that such an intent to deceive would make the publication a violation of chapter 3, that the finding that there was no such intent is sustained by the evidence.
Neither can we hold that Nimocks’ failure to fthe the names of his campaign committee was a violation of law, as the evidence does not show an expenditure of funds by such committee.
As to the charge that the contestee exceeded the limit in his expenditures, the evidence is not such as to warrant us in setting aside the finding that the publication of the advertisements in the News and Journal was without the authority, consent, or knowledge of contestee.
As indicated on the argument, we are of the opinion that the question here is solely whether contestee violated the law, and not whether his opponent did. We interpret the findings as deciding that contestee was innocent, not that he was guilty, and his offense excused because his adversary was also guilty. It was proper to make Cairns a party to the proceeding; but the inquiry into his con, duct would only be material in case it were found that contestee was guilty, and then not to palliate that guilt, but to determine whether Cairns was entitle to be declared the nominee.
We hold that the findings are on all points sustained by the evidence, within the rule which governs us in reviewing a decision of the trial court on questions of fact.
Order affirmed.